ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Thomas W. Bibus had committed professional misconduct warranting public discipline. In the petition, the Director alleges that he mishandled a wrongful death action entrusted to him when he failed to diligently pursue the wrongful death action and failed to have his client appointed as trustee before the time within which to bring the wrongful death action had expired. The Director alleges that respondent then attempted to conceal the statute of limitations problem by falsely stating in his complaint that his client timely had been appointed as trustee and by conducting settlement negotiations with opposing counsel based on that statement. Respondent also altered a court order and notice of filing in order to make it appear that his client already had been appointed as trustee at the time the complaint was filed and sent the altered documents to opposing counsel in an effort to obtain payment of $20,000, the agreed upon settlement amount. When opposing counsel confronted respondent, respondent admitted the alteration of court documents and his attempted deception. Respondent thereafter promptly dismissed his client’s cause of action and entered into an agreement with the client to personally pay the client $20,-000.
After the petition had been filed, and after a hearing before a referee, respondent entered into a stipulation for discipline with the Director. In the stipulation, the parties agreed that the referee’s findings of fact and conclusions of law are conclusive and waived briefing and oral argument to this court. Respondent and the Director joined the referee in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and unsupervised probation for a period of 2 years. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, the report and recommendation of the referee, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Thomas W. Bi-bus, hereby is publicly reprimanded and *530placed on unsupervised probation for a period of 2 years, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.